DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August, 2022 has been entered.

Disposition of Claims
Claims 1-3, 5, 7-15, and 17-20 are pending.
Claims 4, 6, and 16 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-3, 5, 7-10, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of LEE (US 2016/0121780A1 – published 5 May, 2016), RUPAR (US 2009/0218849 A1 – published 3 September, 2009), and HARRISON (WO 2017/141026 A1 – published 24 August, 2017).
As to claim 1, LUO discloses a vehicle (114; par. 20, lines 5-8) comprising:
a controller (combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1 – par. 18, line 6) programmed to:
receive information about an item (par. 23, lines 7 – par. 24, line 5; par. 36, lines 1-5);
determine whether the item needs to be temperature controlled based on the information (par. 23, line 7 – par. 24, line 5; par. 36, lines 5-11); and
instruct a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines 7-18) to adjust a temperature of the compartment of the vehicle by supplying cooled or heated air (par. 26, lines 7-10) to the compartment within the trunk of the vehicle (par. 24, lines 1-8) in response to determining the item needs to be temperature controlled (par. 36, line 14 – par. 37, line 6).
However, LUO does not disclose wherein the controller is programmed to: (1) supply the heated or cooled air to the compartment through an inlet at a base of the trunk of the vehicle, (2) provide air to an inflatable wall to build the compartment within the trunk of the vehicle based on the information about the item, or (3) wherein the inflatable walls are integrated within apertures disposed in the base of the trunk of the vehicle.
First, RUPAR teaches a vehicular storage compartment structures within the base of a trunk (par. 25, lines 11-15) for temperature control of goods therein (abstract; figures 1 and 2). RUPAR teaches wherein the compartment is supplied air through an inlet (9) at the base of the trunk of the vehicle (figures 1 and 2; par. 26, lines 9-11, in view of par. 25, lines 11-15). This is strong evidence that modifying LUO as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., conveying warm and/or cold air into the storage compartment for temperature regulations of the goods stored therein). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LUO by RUPAR such that the inlet for the supplied cooled and/or heated air into the compartments, which are integrated into two apertures of the base of the vehicle trunk, are located at a base of the trunk of the vehicle, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of conveying warm and/or cold air into the storage compartment for temperature regulations of the goods stored therein.
Second, LEE teaches a refrigeration system of a vehicle carrying a load comprised of goods (abstract; par. 2, line 1- par. 3, line 10; par. 14, lines 1-5). Inflatable walls (411) are filled with air (par. 190, lines 4-9) so as to form the compartment within the trunk of the vehicle (trailer space of the vehicle shown in figures 35-36) based on the volume of the load (par. 14, lines  1-5). This provides that the space of the compartment is tailored to the size (volume) of the load, such that the interior space requiring temperature regulation is smaller than an entirety of the interior space of the trunk of the vehicle (par. 12, lines 1-5). In doing so, the system enables reduction in fuel and oil costs for cool-air supply (par. 1, lines 1-7), while efficiently and conveniently tailoring the space to variable loads in both quantity and volume (par. 13, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LUO, in view of the teachings of LEE to include inflating a wall with air to build the compartment within the trunk of the vehicle based on the information about the item, such as volume and quantity, for the purposes of limiting the space requiring the overall temperature control, while efficiently and conveniently tailoring the space to the variable loads. Doing so, enables reduction in fuel and oil consumption by the vehicle to transport the goods within the compartment, as cited above.
More so, LEE teaches expansion and contraction being accomplished through simple operation of user manipulation, to which is has been held prior that "providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art” (see MPEP §2144-III).  With respect to the instant application, the applicant is stating that the inflation of the inflatable walls (via supply of air to the inflatable wall) is automatic through the controller program, to which LEE teaches the inflation through manipulation by the user to supply the air to or from the inflatable walls. This is not inventive, as the application of the controller being programmed to accomplish the same result of the user is not sufficient to distinguish over the prior art. 
	Lastly, HARRISON teaches a compartment built by inflatable walls supplied by air (abstract; figure 6A-6E). The inflatable walls is shown to be integrated within and aperture of the trunk of the vehicle (truck bed opening houses the inflatable wall structure; pg. 4, lines 25-26), such that upon activation of the air compressor, air is supplied to the inflatable walls to form the compartment. HARRISON teaches the folding/inflatable walls are significantly lighter than those that have rigid walls (pg. 1, line 20) and have relatively compact storage and towing size  (pg. 2, line 1). As such, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date, to modify LUO to include the inflatable walls to further include being integrated within an aperture of the base of the trunk of the vehicle to receive these benefits noted by HARRISON. Furthermore, as LUO provides multiple compartments for various items requiring varying degrees of temperature regulation, it would be understood that there would be multiple compartments formed by the inflatable walls.

As to claim 2, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses, wherein:
the information about the item includes dimension information about the item (par. 34, lines 5-21, in view of par. 36, lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information).
However, LUO provides that the compartments, which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the controller as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not, the vehicle cannot receive the items.
However, as previously noted, LEE taught that it is known to adjust the size of the compartment formed through inflation of inflatable walls based on the information about the item(par. 13, lines 1-6; par. 14, lines  1-5) for the purposes of reducing the refrigeration space (par. 12, lines 1-5), which reduces the overall fuel and oil consumption of the vehicle to provide refrigeration (i.e., temperature control) to the compartment. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of RUPAR, LEE, and HARRISON, in view of the further teachings of LEE to incorporate adjustment of the compartment size based on the information about the item for the purposes of limiting the space requiring the overall temperature control, while efficiently and conveniently tailoring the space to the variable loads. Doing so, enables reduction in fuel and oil consumption by the vehicle to transport the goods within the compartment, as cited above.

As to claim 3, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses the controller is further (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1-par. 18 line 6) programmed to:
determine whether the item needs to be cooled based on the information (par. 23, line 7 – par. 24, line 5; par. 36, lines 5-11); and
instruct the temperature control system to cool the compartment of the vehicle in response to determining the item needs to be cooled (par. 36, line 14 – par. 37, line 6).

As to claim 5, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses the controller is further (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1- par. 18, line 6) programmed to:
determine whether the item needs to be heated based on the information (par. 23, line 7 – par. 24, line 5; par. 36, lines 5-11); and
instruct the temperature control system to heat the compartment of the vehicle in response to determining the item needs to be heated (par. 36, line 14 – par. 37, line 6).

As to claim 7, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses wherein the controller (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1- par. 18, line 6) programmed to:
receive additional information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
prepare a first sub-compartment (any one of 206-210) and a second sub-compartment (any other one of 206-210 not used as the first compartment) based on the information about the item and the additional item (preparations, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as stated in par. 36, lines 1-34);
instruct the temperature control system to adjust (par. 36, line 14 -par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may be either cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may be either cooled or heated, but in particular the second sub-compartment is in a mode that is different to that of the first sub-compartment, e.g., one is heated and one is cooled) based on the information about the item and the additional item (par. 36, line 1 – par. 37, line 6).

As to claim 8, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses wherein the compartment is located within a passenger cabin of the vehicle (par. 24, lines 5-8).
As to claim 9, LUO discloses a system (figure 1; 100; par. 19, line 1- par. 22, line 13) comprising:
a server (202, in view of 600; par. 41, lines 1-17);
a vehicle (114; par. 20, lines 5-8) comprising:
a controller (combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1 – par. 18, line 6) programmed to:
receive information about an item (par. 23, lines 7 – par. 24, line 5; par. 36, lines 1-5) from the server (par. 21, line 1- par. 23, line 12; par. 41, lines 1-17);
determine whether the item needs to be temperature controlled based on the information (par. 23, line 7 – par. 24, line 5; par. 36, lines 5-11); and
instruct a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines 7-18) to adjust a temperature of the compartment of the vehicle by supplying cooled or heated air (par. 26, lines 7-10) to the compartment within the trunk of the vehicle (par. 24, lines 1-8) in response to determining the item needs to be temperature controlled (par. 36, line 14 – par. 37, line 6).
However, LUO does not disclose wherein the controller is programmed to: (1) supply the heated or cooled air to the compartment through an inlet at a base of the trunk of the vehicle, (2) provide air to an inflatable wall to build the compartment within the trunk of the vehicle based on the information about the item, or (3) wherein the inflatable walls are integrated within apertures disposed in the base of the trunk of the vehicle.
First, RUPAR teaches a vehicular storage compartment structures within the base of a trunk (par. 25, lines 11-15) for temperature control of goods therein (abstract; figures 1 and 2). RUPAR teaches wherein the compartment is supplied air through an inlet (9) at the base of the trunk of the vehicle (figures 1 and 2; par. 26, lines 9-11, in view of par. 25, lines 11-15). This is strong evidence that modifying LUO as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., conveying warm and/or cold air into the storage compartment for temperature regulations of the goods stored therein). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LUO by RUPAR such that the inlet for the supplied cooled and/or heated air into the compartments, which are integrated into two apertures of the base of the vehicle trunk, are located at a base of the trunk of the vehicle, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of conveying warm and/or cold air into the storage compartment for temperature regulations of the goods stored therein.
Second, LEE teaches a refrigeration system of a vehicle carrying a load comprised of goods (abstract; par. 2, line 1- par. 3, line 10; par. 14, lines 1-5). Inflatable walls (411) are filled with air (par. 190, lines 4-9) so as to form the compartment within the trunk of the vehicle (trailer space of the vehicle shown in figures 35-36) based on the volume of the load (par. 14, lines  1-5). This provides that the space of the compartment is tailored to the size (volume) of the load, such that the interior space requiring temperature regulation is smaller than an entirety of the interior space of the trunk of the vehicle (par. 12, lines 1-5). In doing so, the system enables reduction in fuel and oil costs for cool-air supply (par. 1, lines 1-7), while efficiently and conveniently tailoring the space to variable loads in both quantity and volume (par. 13, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LUO, in view of the teachings of LEE to include inflating a wall with air to build the compartment within the trunk of the vehicle based on the information about the item, such as volume and quantity, for the purposes of limiting the space requiring the overall temperature control, while efficiently and conveniently tailoring the space to the variable loads. Doing so, enables reduction in fuel and oil consumption by the vehicle to transport the goods within the compartment, as cited above.
More so, LEE teaches expansion and contraction being accomplished through simple operation of user manipulation, to which is has been held prior that "providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art” (see MPEP §2144-III).  With respect to the instant application, the applicant is stating that the inflation of the inflatable walls (via supply of air to the inflatable wall) is automatic through the controller program, to which LEE teaches the inflation through manipulation by the user to supply the air to or from the inflatable walls. This is not inventive, as the application of the controller being programmed to accomplish the same result of the user is not sufficient to distinguish over the prior art. 
	Lastly, HARRISON teaches a compartment built by inflatable walls supplied by air (abstract; figure 6A-6E). The inflatable walls is shown to be integrated within and aperture of the trunk of the vehicle (truck bed opening houses the inflatable wall structure; pg. 4, lines 25-26), such that upon activation of the air compressor, air is supplied to the inflatable walls to form the compartment. HARRISON teaches the folding/inflatable walls are significantly lighter than those that have rigid walls (pg. 1, line 20) and have relatively compact storage and towing size  (pg. 2, line 1). As such, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date, to modify LUO to include the inflatable walls to further include being integrated within an aperture of the base of the trunk of the vehicle to receive these benefits noted by HARRISON. Furthermore, as LUO provides multiple compartments for various items requiring varying degrees of temperature regulation, it would be understood that there would be multiple compartments formed by the inflatable walls.

As to claim 10, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses wherein the server (202, in view of 600; par. 41, lines 1-17) is configured to:
communicate with a reader (102) configured to read information about the item (par. 19,lines 1-4; par. 23, lines 5-12); and
transmit information about the item to the vehicle (par. 24, lines 1-3).

As to claim 13, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses, wherein:
the information about the item includes dimension information about the item (par. 34, lines 5-21, in view of par. 36, lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information).
However, LUO provides that the compartments, which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the controller as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not, the vehicle cannot receive the items.
However, as previously noted, LEE taught that it is known to adjust the size of the compartment formed through inflation of inflatable walls based on the information about the item(par. 13, lines 1-6; par. 14, lines  1-5) for the purposes of reducing the refrigeration space (par. 12, lines 1-5), which reduces the overall fuel and oil consumption of the vehicle to provide refrigeration (i.e., temperature control) to the compartment. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of RUPAR, LEE, and HARRISON, in view of the further teachings of LEE to incorporate adjustment of the compartment size based on the information about the item for the purposes of limiting the space requiring the overall temperature control, while efficiently and conveniently tailoring the space to the variable loads. Doing so, enables reduction in fuel and oil consumption by the vehicle to transport the goods within the compartment, as cited above.

As to claim 14, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses the controller is further (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1-par. 18 line 6) programmed to:
determine whether the item is a frozen item (par. 19, lines 4-16; claims 5, 16, and 19) based on the information (par. 23, line 7 – par. 24, line 5; par. 36, lines 5-11); 
determine that the item needs to be cooled in response to determination that the item is the frozen item (par. 19, lines 4-16 and par. 36, line 1 – par. 37, line 6; claims 5, 16, and 19); and 
instruct the temperature control system to cool the compartment of the vehicle in response to determining the item needs to be cooled (par. 36, line 14 – par. 37, line 6).

As to claim 15, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses the controller is further (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1- par. 18, line 6) programmed to:
determine whether the item needs to be heated based on the information (par. 23, line 7 – par. 24, line 5; par. 36, lines 5-11); and
instruct the temperature control system to heat the compartment of the vehicle in response to determining the item needs to be heated (par. 36, line 14 – par. 37, line 6).

As to claim 17, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses wherein the controller (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1- par. 18, line 6) programmed to:
receive additional information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
prepare a first sub-compartment (any one of 206-210) and a second sub-compartment (any other one of 206-210 not used as the first compartment) based on the information about the item and the additional item (preparations, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as stated in par. 36, lines 1-34);
instruct the temperature control system to adjust (par. 36, line 14 -par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may be either cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may be either cooled or heated, but in particular the second sub-compartment is in a mode that is different to that of the first sub-compartment, e.g., one is heated and one is cooled) based on the information about the item and the additional item (par. 36, line 1 – par. 37, line 6).

As to claim 18, LUO discloses a method for controlling a compartment(figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20) of a vehicle (114; par. 20, lines 5-8) comprising:
receiving, by a network interface hardware of the vehicle (combination of 202 which interfaces with 106 as shown in figure 1; par. 23, line 1 – par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1 – par. 18,line 6), information about an item(par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
determining, by one or more processors (204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) of the vehicle, whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11);
adjusting, by a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18), a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).
However, LUO does not disclose wherein the controller is programmed to: (1) supplying the heated or cooled air to the compartment through an inlet at a base of the trunk of the vehicle, (2) providing air to an inflatable wall to build the compartment within the trunk of the vehicle based on the information about the item, or (3) wherein the inflatable walls are integrated within apertures disposed in the base of the trunk of the vehicle.
First, RUPAR teaches a vehicular storage compartment structures within the base of a trunk (par. 25, lines 11-15) for temperature control of goods therein (abstract; figures 1 and 2). RUPAR teaches wherein the compartment is supplied air through an inlet (9) at the base of the trunk of the vehicle (figures 1 and 2; par. 26, lines 9-11, in view of par. 25, lines 11-15). This is strong evidence that modifying LUO as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., conveying warm and/or cold air into the storage compartment for temperature regulations of the goods stored therein). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LUO by RUPAR such that the inlet for the supplied cooled and/or heated air into the compartments, which are integrated into two apertures of the base of the vehicle trunk, are located at a base of the trunk of the vehicle, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of conveying warm and/or cold air into the storage compartment for temperature regulations of the goods stored therein.
Second, LEE teaches a refrigeration system of a vehicle carrying a load comprised of goods (abstract; par. 2, line 1- par. 3, line 10; par. 14, lines 1-5). Inflatable walls (411) are filled with air (par. 190, lines 4-9) so as to form the compartment within the trunk of the vehicle (trailer space of the vehicle shown in figures 35-36) based on the volume of the load (par. 14, lines  1-5). This provides that the space of the compartment is tailored to the size (volume) of the load, such that the interior space requiring temperature regulation is smaller than an entirety of the interior space of the trunk of the vehicle (par. 12, lines 1-5). In doing so, the system enables reduction in fuel and oil costs for cool-air supply (par. 1, lines 1-7), while efficiently and conveniently tailoring the space to variable loads in both quantity and volume (par. 13, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LUO, in view of the teachings of LEE to include inflating a wall with air to build the compartment within the trunk of the vehicle based on the information about the item, such as volume and quantity, for the purposes of limiting the space requiring the overall temperature control, while efficiently and conveniently tailoring the space to the variable loads. Doing so, enables reduction in fuel and oil consumption by the vehicle to transport the goods within the compartment, as cited above.
More so, LEE teaches expansion and contraction being accomplished through simple operation of user manipulation, to which is has been held prior that "providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art” (see MPEP §2144-III).  With respect to the instant application, the applicant is stating that the inflation of the inflatable walls (via supply of air to the inflatable wall) is automatic through the controller program, to which LEE teaches the inflation through manipulation by the user to supply the air to or from the inflatable walls. This is not inventive, as the application of the controller being programmed to accomplish the same result of the user is not sufficient to distinguish over the prior art. 
	Lastly, HARRISON teaches a compartment built by inflatable walls supplied by air (abstract; figure 6A-6E). The inflatable walls is shown to be integrated within and aperture of the trunk of the vehicle (truck bed opening houses the inflatable wall structure; pg. 4, lines 25-26), such that upon activation of the air compressor, air is supplied to the inflatable walls to form the compartment. HARRISON teaches the folding/inflatable walls are significantly lighter than those that have rigid walls (pg. 1, line 20) and have relatively compact storage and towing size  (pg. 2, line 1). As such, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date, to modify LUO to include the inflatable walls to further include being integrated within an aperture of the base of the trunk of the vehicle to receive these benefits noted by HARRISON. Furthermore, as LUO provides multiple compartments for various items requiring varying degrees of temperature regulation, it would be understood that there would be multiple compartments formed by the inflatable walls.

As to claim 19, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses, wherein information about the item includes dimension information about the item(par. 34, lines 5-21, in view of par.36,lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information), such that the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the processor as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not, the vehicle cannot receive the items.
However, as previously noted, LEE taught that it is known to adjust the size of the compartment formed through inflation of inflatable walls based on the information about the item(par. 13, lines 1-6; par. 14, lines  1-5) for the purposes of reducing the refrigeration space (par. 12, lines 1-5), which reduces the overall fuel and oil consumption of the vehicle to provide refrigeration (i.e., temperature control) to the compartment. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of RUPAR, LEE, and HARRISON, in view of the further teachings of LEE to incorporate adjustment of the compartment size based on the information about the item for the purposes of limiting the space requiring the overall temperature control, while efficiently and conveniently tailoring the space to the variable loads. Doing so, enables reduction in fuel and oil consumption by the vehicle to transport the goods within the compartment, as cited above.

As to claim 20, LUO, as modified by RUPAR, LEE, and HARRISON, further discloses wherein the controller (combination of 202 and 204; par. 23, line 1- par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1- par. 18, line 6) programmed to:
receive additional information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
prepare a first sub-compartment (any one of 206-210) and a second sub-compartment (any other one of 206-210 not used as the first compartment) based on the information about the item and the additional item (preparations, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as stated in par. 36, lines 1-34);
instruct the temperature control system to adjust (par. 36, line 14 -par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may be either cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may be either cooled or heated, but in particular the second sub-compartment is in a mode that is different to that of the first sub-compartment, e.g., one is heated and one is cooled) based on the information about the item and the additional item (par. 36, line 1 – par. 37, line 6).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of LEE (US 2016/0121780A1 – published 5 May, 2016), RUPAR (US 2009/0218849 A1 – published 3 September, 2009),  HARRISON (WO 2017/141026 A1 – published 24 August, 2017), and WILKINSON (US 2016/0371642 A1 – published 22 December, 2016).
As to claim 11, LUO, as modified by RUPAR, LEE, and HARRISON,  discloses wherein the server (202, in view of 600; par. 41,lines 1-17) is configured to:
communication with a reader (102) configured to read information about the item (par. 19, lines 1-4; par. 23, lines 5-12); and
transmit information about the item to the vehicle (par. 24, lines  1-3).
However, LUO, as modified, does not explicitly discuss wherein the server is configured to retrieve information about a customer purchasing the item. 
WILKINSON is relevant to the field of endeavor provided a system and method to control storage units (abstract, lines 1-2) that contain items requiring temperature control (abstract, lines 1-15; par. 13, lines 1-24). WILKINSON teaches wherein a server (102) is configured to retrieve information about a customer purchasing an item (par. 15, lines 1-2 and 13-23), of which provide the server to implement instructions to the storage units to set or adjust temperatures of the compartments the items are to be stored in (par. 17, lines 1-6). Even more so, such data is used by the server to support delivery of products, customers, shopping facilities and distribution centers, by implementing and controlling temperature within the compartments of which the products are stored (par. 15, lines 13-23). Utilizing such data, such as the customer information aid in improved delivery of products to customers, either through delivery products at desired customer temperatures and/or accommodation to customer’s schedule, preferences, rate of consumption, and the like (par. 11, lines 1-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of RUPAR, LEE, and HARRISON, with the teachings of WILKINSON to further provide the server configured to retrieve information of a customer purchasing the items for the above aims which improve the overall delivery of products to the customer.

As to claim 12, LUO, as modified by RUPAR, LEE, and HARRISON, taught wherein the server is configured to retrieve information about a customer purchasing the item (see rejection of claim 11).
However, as presently modified, LUO does not further provide wherein the information retrieved about the customer purchasing the item is based on membership information. 
WILKINSON, however, further teaches wherein the information retrieved about the customer is based on customer profile information (par. 15, lines 13-23), which is considered to be a membership, as a customer would be understood to input such information so as to have a profile related to that shopping facility or distribution center or the like. Again, as stated, such data is used by the server to support delivery of products, customers, shopping facilities and distribution centers, by implementing and controlling temperature within the compartments of which the products are stored (par. 15, lines 13-23). Utilizing such data, such as the customer information aid in improved delivery of products to customers, either through delivery products at desired customer temperatures and/or accommodation to customer’s schedule, preferences, rate of consumption, and the like (par. 11, lines 1-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the previous teachings of RUPAR, LEE, HARRISON, and WILKINSON, further with the teachings of WILKINSON to further provide the server configured to retrieve information of a customer purchasing the items based on membership information for the above aims which improve the overall delivery of products to the customer.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 7-9, filed 11 August, 2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-10, 13-15, and 17-20 under 35 U.S.C. 103 as being unpatentable over LUO, in view of GOLDBERG and FREDERICK, claim 4 under 35 U.S.C. 103 as being unpatentable over LUO, in view of GOLDBER, FREDERICK, and MATSUKAWA, and claim(s) 11-12 under 35 U.S.C. 103 as being unpatentable over LUO, in view of GOLDBERG, FREDERICK, and WILKENSON have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of RUPAR (US 2009/0218849 A1 – published 3 September, 2009), LEE (US 2016/0121780 A1 – published 5 May, 2016), and HARRISON (WO 2017/141026 A1 – published 24 August, 2017). Particularly, it is provided to be known within the art that air is supplied through an inlet of the base of the trunk into the compartment to be temperature controlled, as taught by RUPAR. Furthermore, it has been found within the art that the use of inflatable walls is known with regards to forming compartments, as taught by LEE and HARRISON. Particularly, LEE teaches that it is known to provide inflation of walls within temperature controlled compartments to limit the internal space requiring temperature control to that taken up by the load being temperature controlled.  LEE teachings that this reduces oil and  fuel consumption of the vehicle, while also tailoring the size of the compartment for various loads of different quantities and volumes in a more efficient and convenient manner.  More so, HARRISON teaches that it is known to provide formation of a compartment by the inflation of walls to form the compartment holding goods. HARRISON recognizes that inflatable walls, associated with vehicles, are significantly lighter than rigid wall counterparts and compact in nature, which provides ease of storage and towing.  As such, in combination with the disclosure of LUO, to provide temperature regulation within a vehicle, effectively renders obvious the present invention.
It will be noted, that WILKINSON is relied upon in a similar manner to that presented within the Final Rejection mailed on 14 March, 2022. The Applicant has not presented arguments or evidence within the submission under 37 CFR 1.114 filed on 11 August, 2022 respective to the teachings of WILKENSON. As such, WILKENSON, in combination with LUO, RUPAR, LEE, and HARRISON, teaches the claimed invention and renders the claimed invention of claims 11 and 12 obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/19/2022